— In neglect proceedings, petitioner, the Brooklyn Society for the Prevention of Cruelty to Children, appeals from two orders (one in each proceeding) of the Family Court, Kings County, both dated January 20, 1981, which, inter alia, dismissed, without prejudice, the neglect petitions for failure to prosecute. Orders reversed, without costs or disbursements, petitions reinstated, and proceedings remitted to the Family Court for a hearing pursuant to section 1028 of the Family Court Act. The hearing should be held as soon as practicable. The Family Court erred in dismissing petitioner’s neglect petitions for failure to prosecute. The record discloses no lack of diligence by petitioner, in that the illness of its key witness constituted good cause for adjournment. Mangano, J.P., Rabin, Margett and Weinstein, JJ., concur.